Title: From Thomas Jefferson to Lucy Ludwell Paradise, 23 June 1790
From: Jefferson, Thomas
To: Paradise, Lucy Ludwell



Dear Madam
New York June 23. 1790.

I have to acknolege from you a long list of letters, to wit, Octob. 7. Feb. 2. Mar. 2. 20. 24. and Apr. 5. My apology must be a great throng of my own business during the two months I was at Monticello, and a long illness since my arrival here as well as a great throng of public business, which bids fair indeed, in my present situation, to suppress my private correspondencies. I made it my duty however to write you very fully from Monticello the 6th. of January, with a comprehensive view of your affairs in Virginia. Yet I perceive by your letters you have not received mine of that  date. It was inclosed in one to Dr. Bancroft. That was put under cover to Mr. Anderson, and the whole under cover to Mr. Wilkin[son] with a request to send it by some sure conveyance. I am mortified at it’s miscarriage as it may have excited suspicions of inattention, of which, in a matter of business, I am incapable. I now send a copy of that letter, and will send a third by another conveiance. I hope it will satisfy you of my zeal to serve Mr. Paradise and yourself in any way in my power. In the way you point out in some of your late letters, it is not in my power. We shall have very few missions to Europe: and the public opinion requires that they should be filled by veterans in the public service who having long been proved on the theatre of business here, have acquired the confidence and affection of their country in general. Nobody would have merited this more than the person you point out. The opportunity alone has been wanting. My return to Europe is very unexpectedly prevented, by an appointment which has no charms for me, more than that had; but in which it said my agency may be more useful. It will close the chapter of my political history, and will not be a long one. I have no wish but for retirement to my own home and own family. Present me most affectionately to Mr. Paradise and assure him of my constant wishes to be useful to him, tho’ my present occupations will hardly permit me to repeat either to him or you the assurances of it. My daughters were well when I last heard from them. The elder one married to young Mr. Randolph of Tuckahoe, perfectly to my mind. Both of them recollect you with affection, and ask a place in yours as the only return they could ever wish or think of. I am with great esteem Dear Madam Your most obedient humble servt.,

Th: Jefferson

